DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (WO2017101142) in view of Zlotnick (PGPUB: 20190172581).

Regarding claim 1, An teaches a method for pathologically labeling medical images, which can be used in a mobile terminal, comprising the following steps: 
judging whether a user has qualification to perform pathological labeling when receiving a request for entering into labeling mode inputted by any one user in the mobile terminal (see Fig. 1, page 13, lines 1-2, the at least one indexed operating personnel in at least one indexed terminal input indexed request); 
randomly calling medical images to be labeled and displaying them at the displaying interface of the mobile terminal when judging whether the user has qualification to perform pathological labeling (see Fig. 1, page 13, lines 2-7 and 39-41, in response to the marking operation of the indexed request, to at least two indexed terminal is assigned at least one to be indexed medical Image, so that the indexed operating personnel is in the indexed terminal independently indexed. Preferably, based on the preset indexed terminal priority order to be indexed medical Image distributed to at least two indexed terminal; will match the value is greater than the pre-set the matching threshold value of at least two label recommendation to the corresponding indexed terminal, for indexed operator selection); 
receiving and saving a first labeling result for the medical images from the user (see Fig. 1, page 14, lines 23-26, a large number of and has indexed the medical Image, related key word and indexed of label classification storage, as the sample. Will have been indexed medical Image, key word and labels are respectively mapping relationship is established, and the mapping relations stored in the database).
However, An does not expressly teach:
 wherein: the medical images are generated by the following steps: 
dividing the original scanning images of pathological section into n FOV images, and calculating the pathological index of each FOV image among n FOV images, wherein 10^10>n>10 and the storage space occupied by the FOV images is less than the preset threshold; 
obtaining first m FOV images with highest pathological index among n FOV images based on the pathological indexes of respective FOV images as the medical images, wherein 50>m>5.  
Zlotnick teaches that the montage can be presented in a user interface as a see Fig. 2-3, paragraph 55); As a reviewing user assigns medical images to a classification (e.g., medical image 206), the medical images may be placed in a grid. For example, grid 208 includes medical images classified according to a classification (e.g., selected by the reviewing user). In this way, the reviewing user can quickly review the medical images he/she has classified according to a same classification (e.g., review all medical images he/she has indicated as including an oval lesion) (see 2-3, paragraph 98); as additional medical images are dragged onto Classification A 220, a stack of medical images can be formed at 220. Optionally, the additional medical images can form a grid of medical images assigned Classification A 220, for example similar to grid 302 (see Fig. 2-3, paragraph 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An by Zlotnick for providing the montage can be presented in a user interface as a matrix (e.g., grid). For example, the medical images included in the montage can be presented adjacent to each other, such as a grid (e.g., an M x N grid, where M and N are integers), such that the reviewing user can view the entirety of the medical images, as dividing the original scanning images of pathological section into n FOV images, and calculating the pathological index of each 

Regarding claim 2, the combination teaches further comprising the following steps: 
judging the first labeling results from two users are consistent with each other when detecting that any one medical image has two first labeling results from two users; when judging that the two first labeling results from two users are consistent with each other, using the said first labeling results from two users as a reference labeling result for the medical images and increasing the correct labeling numbers for these two users by 1 (see An, Fig. 5, page 15 , lines 12-16, compared with the unit is used for at least two operating personnel of the indexed result comparison and analysis, if for the same medical Image comparison result display different, compared with the unit after a contrast analysis of at least two of the operating personnel is indexed results simultaneously to at least two operating personnel, is composed of at least two operating personnel to determine the exact number of label).  

Regarding claim 12, the combination teaches wherein receiving and saving the first labeling result for the medical images from the user comprises: 
{SCH-19093-USPT/01061393v1}27displaying first option buttons indicating whether there are lesion cells and what type of the lesion cells at the displaying interface at the time of displaying the medical images; when receiving a clicking operation on the first option buttons from the user, obtaining and saving the first labeling results for the medical images from the user (see Fig. 2, paragraph 95, the reviewing user can press with greater than a particular pressure or force on a pressure sensitive screen to indicate that the medical image 206 is to be assigned the particular classification. As another example, the reviewing user can utilize a mouse and/or keyboard to interact with the medical image. In this example, the reviewing user can click, or right click, on the medical image 206, and the user interface 202 can update with selectable options associated with assigning the particular classification; see An, page 17, lines 1-5).  

Regarding claim 21, a device for pathologically labeling medical images, comprising a processor, a memory and computer programs stored in the memory and configured to be executed by the processor, wherein, the method for pathologically labeling medical images of claim 1 is achieved when the computer programs are executed by the processor (see claim 1 above).  

see claim 1 above).


Allowable Subject Matter
Claims 3-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIN JIA/Primary Examiner, Art Unit 2667